Citation Nr: 0119472	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to August 
1987 and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The Disabled American Veterans represented the veteran until 
November 2000.  Since November 2000 the Marine Corps League 
has represented the veteran.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran claims that he has post-traumatic stress disorder 
due to his experiences in the Gulf War.  The Board notes that 
the claims file does not contain the service medical records 
from the veteran's second period of active duty, which 
includes his service in Southwest Asia.  A February 1995 VA 
psychiatric examination report indicates that the veteran 
received inpatient VA psychiatric treatment from August 22, 
1994 to September 16, 1994.  The treatment records for this 
period of VA hospitalization are not contained in the record.  
These records must be obtained and considered by the RO prior 
to adjudication of the appeal by the Board. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed psychiatric disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  This should include 
obtaining copies of the discharge summary 
and clinical records from the VA 
hospitalization from August 22, 1994 to 
September 16, 1994.  If the RO is unable 
to obtain any identified records the RO 
must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  The RO should obtain the veteran's 
service medical records for his second 
period of service, from November 1990 to 
June 1991.

3.  The RO should send another letter to 
the veteran requesting that he describe 
in detail all of his claimed stressors.  
The RO should attempt to verify any of 
the stressors for which verification is 
possible, and for which there has been no 
RO finding that such stressor occurred 
while the veteran was engaged in combat 
activity with the enemy.

4.  Upon completion of the above, to the 
extent possible, the RO should schedule 
the veteran for a special VA psychiatric 
examination by a Board of two certified 
psychiatrists.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  In addition, an 
opinion regarding the existence and the 
etiology of each psychiatric disability 
found should be included in the 
examination report in accordance with 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition 
(1994)(or any more recent edition).  If 
the veteran has identified a verified or 
combat-related stressor, the examiners 
should be asked to make a determination 
as to whether the veteran has post-
traumatic stress disorder and, if so, to 
provide an opinion as to whether it is as 
likely as not that such post-traumatic 
stress disorder is a result of the 
verified or combat-related inservice 
stressor.  If post-traumatic stress 
disorder is not found, the VA examiners 
should discuss the findings of the 
previous examiners, who have stated that 
the veteran has such a disorder.  The 
claims folder must be made available to 
all examiners, and reviewed prior to all 
examinations.

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

7.  When the foregoing actions are 
completed, the RO should adjudicate the 
veteran's claim of whether new and 
material evidence has been received, 
since the prior final March 1995 RO 
determination, to reopen a claim of 
entitlement to service connection for 
post-traumatic stress disorder.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
including all law and regulations 
applicable to finality of a prior rating 
decision, and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

